           Case 1:20-cv-01749-AWI-BAM Document 20 Filed 08/31/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   ROGELIO MAY RUIZ,                                    CASE NO. 1:17-cv-00709-AWI-HBK (PC)
 7                          Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
 8                  v.                                    RECOMMENDATIONS, GRANTING
                                                          DEFENDANT’S MOTION TO DISMISS,
 9   R. MOBERT,                                           AND DENYING PLAINTIFF’S MOTION
                                                          FOR APPOINTMENT OF COUNSEL
10                          Defendant.
11                                                        (Doc. Nos. 57, 60 & 63)
12

13          Plaintiff Rogelio May Ruiz is a state prisoner proceeding pro se on his complaint filed
14 under 42 U.S.C. § 1983. Doc. No. 1. The matter was referred to a United States magistrate judge

15 pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

16          On July 1, 2021, the assigned magistrate judge issued findings and recommendations,
17 which recommended that Defendant’s motion to dismiss (Doc. No. 57) be granted. Doc. No. 60.

18 The findings and recommendations, which were served on Plaintiff, contained notice that

19 objections were to be filed within twenty-one days. Id. at 9. Plaintiff filed objections on August

20 16, 2021, after being provided additional time to respond. Doc. Nos. 62 & 63. Plaintiff’s

21 objections included a motion seeking appointment of counsel. Doc. No. 63.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
23 de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

24 objections, the Court concludes that the findings and recommendations are supported by the

25 record and by proper analysis.

26          The Court will also deny Plaintiff’s request for appointment of counsel. The sole argument
27 Plaintiff raises for appointing counsel is that he requires an interpreter. Doc. No. 63. This is the

28 same argument that Plaintiff raised in his previous motions to appoint counsel, which the Court
           Case 1:20-cv-01749-AWI-BAM Document 20 Filed 08/31/21 Page 2 of 2


 1 has repeatedly rejected, most recently on July 26, 2021. Doc. Nos. 17, 34, 51, 58 & 62. Nothing

 2 in Plaintiff’s present motion causes the Court to reconsider its conclusion that Plaintiff has not

 3 demonstrated that exceptional circumstances warrant the appointment of counsel. Garces v.

 4 Degadeo, No. 1:060cv001038-LJO-SMS PC, 2007 WL 1521078, at *1 (E.D. Cal. May 22, 2007).

 5

 6                                                ORDER
 7         Accordingly, IT IS HEREBY ORDERED that:
 8         1.      The findings and recommendations (Doc. No. 60) issued on July 1, 2021, are
 9                 ADOPTED in full;
10         2.      Defendant’s motion to dismiss (Doc. No. 57) is GRANTED;
11         3.      Plaintiff’s motion to appoint counsel (Doc. No. 63) is DENIED; and
12         4.      This clerk of court is directed to CLOSE this case.
13
     IT IS SO ORDERED.
14

15 Dated: August 31, 2021
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
